COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING



Case number: 01-12-00406-CV

Style: Woody K. Lesikar, Individually and as Trustee of the Woody K. Lesikar Special Trust and
       as Trustee Of The Woodrow V. Lesikar Family Trust, Appellants v. Carolyn Ann Lesikar
       Moon, Individually and as Trustee of the Carolyn Ann Lesikar Moon Special Trust,
       Appellees

Type of motion:        Second motion for rehearing

Party filing motion:   Appellants


       It is ordered that the second motion for rehearing is denied.




Judge’s signature:     /s/ Jane Bland
                       Justice Bland
                       Acting for the Court

Panel consists of Justices Bland, Sharp, and Massengale.




Date: December 4, 2014